AO 106 (Rev. Case    3:19-mj-04844-BLM
             04/10) Application for a S.:arch Warrant     Document 1 Filed 10/31/19 PageID.1 Page 1 of 15


           !
                                         UNITED STATES DISTRICT C
                                                                       for the                                     OCT 3 1 2019
                                                           Southern District of California                CLERK us DISTR:cr COURT
                                                                                                      SOUTHE.HN DISTRICT OF CALIFORNIA
                                                                                                      BY                            DEPUTY
                 In the Matter of the Search of                           )
          (Br iefly describe the property to be searched
           or identify the person by name and address)
                                                                          )
                                                                          )
                                                                          )
                                                                                      Case No.      19MJ4844
  Various cellular telephones, satellite telephones, and
      GPS devices seized on September 30, 2019                            )
                                                                          )

                                                APPLICATION FOR A SEARCH WARRANT
                                                                                                                                    !
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr,aper{Y,,. IQ be, searched and Rive its locqtjon): .                                                                              ;
  ;:,ee ,...ttacnment A, mcorporatea nerem.


located in the               Southern               District of               California             , there is now concealed (identify the
person or describe the property to be seized) :
  See Attachment B, incorporated herein .


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                ~ evidence of a crime;
                   ~ contraband, fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                           Offense Description
        Title 46 U.S.C . §§ 70503(a)(1 ),            Conspiracy to Possess with Intent to Distribute Cocaine On Board a Vessel
        70506(b)                                     Subject to the Jurisdiction of the United States
        Title 21 U.S.C. §§ 959, 963                  International Conspiracy to Distribute Controlled Substances
         The application is based on these facts:
        See attached affidavit of Homeland Security Investigation TFO Andres Briseno


               lfl Continued on the attached sheet.
               0 Delayed notice of _ _ ~fs (give exact endinl date if more than 30 days:                                     ) is requested
                 under 18 U.S.C. § 31 Ola,         C
                                           basis of which is let f o r t h ~


                                                                                                    App 1cant 's signature

                                                                                           Andres Briseno, HSI Task Force Officer
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:      /()/Jo /tq
City and state: San Diego, California
                                                                          ~~                       RA L;
                                                                                              BARBARA L MAJUH
                                                                                                         -=-•• · - -
                                                                               Hon . Karf.s· ~ M - j ~ A t ~ ~ ~ t e Judge
                                                                                             t · -r n m an l e
  Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.2 Page 2 of 15



                                   ATTACHMENT A

                            PROPERTY TO BE SEARCHED

       The property to be searched in connection with an investigation of violations of
Title 46 U.S.C. §§ 70503(a)(l); 70506(b ), Conspiracy to Possess with Intent to Distribute
Cocaine On Board a Vessel Subject to the Jurisdiction of the United States, and Title 21
U.S.C. §§ 959, 963, Conspiracy to Distribute Controlled Substances for the Purpose of
Importation into the United States is described below:

            One (1) Garmin 72H GPS, bearing number 1T73003263 ("Target
            Device l ") as described in Attachment A and incorporated herein,

            One ( 1) Garmin 72H GPS, bearing number 1T7319613 ("Target Device
            2") as described in Attachment A and incorporated herein,

              One ( 1) Iridium IRID0 115U Satellite Phone, bearing IMEi number
              300115060838860 and SIM number 8988/69326002527285 ("Target
            · Device 3") as described in Attachment A and incorporated herein,

            One (1) Nokia Cellphone, bearing IMEi 352664082452589, IMEi
            352664082452597, and SIM 1019 1194 1905 ("Target Device 4") as
            described in Attachment A and incorporated herein,

            One (1) Claro 4g Lite-white and red, Sim Card 89593 01000 79945 811
            ("Target Device 5") as described in Attachment A and incorporated
            herein,

            One (1) White CNT Sim Card 89593 02110 13127 1315F ("Target
            Device 6") as described in Attachment A and incorporated herein,

            One (1) White Sim Card 89593 02705 18753 3086 F ("Target Device
            7") as described in Attachment A and incorporated herein,

            One (1) Black 8 GB, Micro SD Card 0 1086015041001 ("Target Device
            8") as described in Attachment A and incorporated herein,


(collectively referred to as "Target Devices"). Target Devices are currently in the
possession of United States Department of Homeland Security, Immigration and
Customs Enforcement, Homeland Security Investigations.
  Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.3 Page 3 of 15



                                       ATTACHMENT B

                                     ITEMS TO BE SEIZED

       Authorization to search the Target Devices described in Attachment A includes the search
of disks, memory cards, sim cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the Target Devices. The seizure and search of Target Devices
will be conducted in accordance with the affidavit submitted in support of the warrant.

       The evidence to be seized from the Target Devices will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos, and
location data, for the period of July 1, 2019, to October 16, 2019:

      a.     tending to identify attempts to transport cocaine or some other controlled
             substance from South and Central America to Mexico and eventually into the
             United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such as
             email addresses, IP addresses, and phone numbers-used to facilitate the
             transportation of cocaine or some other controlled substance from South and
             Central America to Mexico and eventually into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in the
             transportation of cocaine or some other controlled substance from South and
             Central America to Mexico and eventually into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             transportation of cocaine or some other controlled substance from South and
             Central America to Mexico and eventually into the United States, such as
             pickup, transfer, and delivery locations, along with the refueling points
             throughout the smuggling venture;

      e.     tending to identify the user of, or persons with control over or access to, the
             target device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the time
             of creation or receipt of communications, records, or data involved in the activities
             described above;

which are evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b) and Title 21
u.s.c. §§ 959, 963.
            Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.4 Page 4 of 15



 1                       AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2              I, Andres Briseno, Task Force Officer (TFO), Homeland Security Investigations
 3 II (HSI), after being duly sworn, state:
 4                                           INTRODUCTION
 5              1.     This affidavit supports an application to search the following target devices:

 6                     One (1) Garmin 72H GPS, bearing number 1T73003263 ("Target
 7                     Device 1") as described in Attachment A and incorporated herein,
 8                     One ( 1) Garmin 72H GPS, bearing number 1T7319613 ("Target Device
 9                     2") as described in Attachment A and incorporated herein,

10                     One ( 1) Iridium IRID0 115U Satellite Phone, bearing IMEI number
11                     300115060838860 and SIM number 8988169326002527285 ("Target
                       Device 3") as described in Attachment A and incorporated herein,
12
13                     One (1) Nokia Cellphone, bearing IMEI 352664082452589, IMEI
                       352664082452597, and SIM 1019 1194 1905 ("Target Device 4") as
14
                       described in Attachment A and incorporated herein,
15
                       One (1) Claro 4g L TE-white and red, bearing number Sim Card 89593
16
                       01000 79945 811 ("Target Device 5") as described in Attachment A and
17                     incorporated herein,
18
                       One (1) White CNT Sim Card, bearing number 89593 02110 13127
19                     1315F ("Target Device 6") as described in Attachment A and
                       incorporated herein,
20
21                    One (1) White Sim Card, bearing number 89593 02705 18753 3086 F
                      ("Target Device 7") as described in Attachment A and incorporated
22
                      herein,
23
                      One (1) Black 8 GB, Micro SD Card, bearing number 01086015041001
24
                      ("Target Device 8") as described in Attachment A and incorporated
25                    herein,
26   II

          ( collectively referred to as "Target Devices") and to seize evidence of crimes as outlined
2711
     11
          in Attachment B, and incorporated herein, specifically Title 46 U.S.C. §§ 70503(a)(l),
28

                                                     1
              Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.5 Page 5 of 15



 1 II 70506(b) 1, Conspiracy to Possess with Intent to Distribute Cocaine On Board a Vessel
 2 II Subject to the Jurisdiction of the United States, and Title 21 U.S.C. §§ 959,963, Conspiracy
 3 II to Distribute Controlled Substances for the Purpose of Importation into the United States.
 4               2.     On September 30, 2019, the U.S. Coast Guard Cutter (USCGC) Alert was
 5 II conducting routine patrol approximately 705 nautical miles south of Puerto Vallarta,
 611 Mexico when a go-fast vessel (GFV) was detected. The USCGC Alert diverted to intercept
 7 II and dispatched two Over the Horizon (0TH) vessels to intercept the GFV. The two 0TH
 8 II vessels arrived on the scene boarded the GFV, and arrested three Ecuadorian crewmen,
 911 Victor Antonio CARABALI-Gracia, Carlos Rodolfo MERO-Bailon, and Marino Antonio
10 II LOPEZ-Pena. The USCG crewman on the OTH's subsequently recovered multiple bales
11 II of cocaine with an approximate at-sea weight of 916 kilograms (2,147 pounds). The
12 II Target Devices were seized from the go-fast vessel and/or the Defendants.
13               3.    Based on the information below, there is probable cause to believe that a
14 II search of the Target Devices will produce evidence of the aforementioned crimes, as
15 II described in Attachment B.
16                                 EXPERIENCE AND TRAINING
1711             4.    I am a Border Patrol Agent with the Department of Homeland Security,
18 II Customs and Border protection, Office of the Border Patrol (OBP). I have been employed
19 II as a Border Patrol Agent since January of 2003, I was trained at the Border Patrol Academy
20 II in Glynco, Georgia. The combined Academy curriculums cover specialized training in the
21 II Immigration and Naturalization Act, criminal investigations, criminal law, and statutory
22 II authority, as well as cross-training in Title 21 United States Code, controlled substances
23 II violations, and in Title 19 United States Code, customs law violations. My training includes
24
25   II Title 46 U.S.C. §§ 70503(a)(l) and 70506(b) prohibits the manufacture, distribution,
          1
      and possession of controlled substances, and conspiracy to commit the same, on vessels
26 II subject to jurisdiction of the United States. A vessel is "subject to the jurisdiction of the
27 II United States" if the vessel is without nationality. A vessel without nationality includes
      any vessel aboard which the master or individual in charge makes a claim of registry
28 II and for which the claimed nation of registry does not affirmatively and unequivocally
      assert that the vessel is of its nationality.
                                                   2

                                                                                            I,
        Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.6 Page 6 of 15



 1 II investigating various violations of federal law and state law, including narcotics smuggling,
 2 II alien smuggling, weapons smuggling, and bulk currency smuggling. I have worked on
 3 II narcotics smuggling and alien smuggling cases, as well as maritime smuggling cases, I
 4 II speak and understand Spanish fluently. My past offices/assignments with OBP include: the
 5 II Imperial Beach Border Patrol Station's (1MB) Coastal Border Enforcement Team (CBET),
 6 II the San Diego Sector's Smuggling Interdiction Group and the IMB Station Abatement
 711 Strike Team. As part ofCBET, SIG and Strike Team, I was assigned to various groups and
 8 lljoint agency operations that investigated human smuggling organizations and or DTO's
 9 II who smuggled people or drugs from Mexico to the Southern, Central, and Eastern Districts
1O II of California. I have worked with other agents and officers with extensive experience in
11 11 these investigations as well.
12 II      5.     I am currently assigned to the Organized Crime Drug Enforcement Task Force
13 II (OCDETF) Strike Force as a Task Force Officer (TFO) with the Department of Homeland
14 II Security Investigations (HSI) and Joint Task Force West (JTFW). Strike Force is primarily
15 II tasked with investigating, arresting, and prosecuting narcotics smuggling organizations
16 II that utilize the Southern and Central Districts of California as an operational corridor as
17 II well as other offenses that occur at the Ports of Entry in San Diego County including
18 II assaults on federal officers, escapes from federal custody, and a variety of other federal
19 II offenses. Strike Force agents deploy in plainclothes attire and drive department unmarked
20 II vehicles. My Current duties entail investigating the illicit trafficking of controlled
21 II substances from Mexico to the U.S. by major Mexican cartels operating throughout
22 II Mexico, as well as major Drug Trafficking Organizations (DTO's) operating throughout
23 II Central America, Columbia, and Ecuador. I am cross designated by the United States Drug
24 II Enforcement Administration to conduct narcotics investigations and enforce the provisions
25 II of the Federal Controlled Substance Act, pursuant to Title 21, United States Code.
26 II      6.     During the course of my employment with the United States Border Patrol, I
27 II have participated in investigations, which have resulted in the issuance of arrest warrants,
28 II search warrants, seizure warrants and the indictments of persons for a variety of federal

                                                 3
       Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.7 Page 7 of 15



 1 II offenses. I have also participated in narcotics smuggling, alien smuggling, and bulk cash
 2 II smuggling investigations, which resulted in both federal and state criminal charges.
 3 II Through my training and experience, I have gained a working knowledge and insight into
 4 II the typical workings of narcotics smuggling organizations. I have also gained extensive
 5 II information as to the normal operational habits of persons who make their living as
 6 II narcotics smugglers. I am aware that it is a common practice for narcotics smugglers to
 7 II use cellular telephones, pagers and portable radios to maintain communications with co-
 8 II conspirators and coordinate smuggling arrangements to further their criminal activities.
 9         7.     Based on my training and experience, I have become familiar with the
1O II methods utilized in narcotics trafficking operations and the unique trafficking patterns
11 II employed by narcotics organizations. I have also spoken with senior agents as well as
12 II other senior law enforcement officers, about their experiences and the results of their
13 II investigations and interviews. I know that drug traffickers often require the use of a
14 II communication facility to negotiate times, places, schemes and manners for importing,
15 II possessing, concealing, manufacturing and distributing controlled substances and for
16 II arranging dispositions of proceeds from the sales of controlled substances. I know that
17 II professional drug operations depend upon maintaining their extensive contacts.         The
18 II communication facility enables drug dealers to maintain contact with drug associates, drug
19 II suppliers and drug customers. I also know that drug traffickers sometimes use fraudulent
20 II information, such as nominee names and false addresses, to subscribe to communication
21 II facilities, especially emails, cellular phones, messaging apps and frequently use
22 II communication facilities to thwart law enforcement efforts to              intercept their
23 II communications.
24         8.     Based upon my training and experience as a TFO, and consultations with law
25 II enforcement officers experienced in narcotics smuggling investigations, and all the facts
26 II and opinions set forth in this affidavit, I submit the following:
27                a.     Drug traffickers will use c cellular/satellite telephones and GPS
                         devices because they are mobile and they have mstant access to
28                       telephone calls, text, web, and voice messages;

                                                  4
            Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.8 Page 8 of 15



 1                    b.     Drug traffickers will use cellular/satellite telephones and GPS
                             devices because they are able to actively momtor the progress of
 2                           their illegal cargo while the conveyance is in transit;
 3
                      C.     Drug traffickers and their accomplices will use cellular/satellite
 4                           telephones and GPS devices because they can easily arrange
                             and7or determine what time their illegal cargo will arrive at
 5                           predetermined locations;

 6                    d.     Drug traffickers will use cellular/satellite telephones and GPS
                             devices to direct boat captains/crew members to synchronize an
 7                           exact drop off and/or picl< up time of their illegal cargo;
 8                    e.     Drug traffickers will use cellular/satellite telephones and GPS
                             devices to notify or warn their accomplices of law enforcement
 9                           activity to include the presence and posture of marked and
                             unmarked units, as well as the operational status of checkpoints
10                           and border crossings;
11
                      f.     The use of cellular/satellite telephones by drug traffickers tends
12                           to generate evidence that is stored on by the service provider,
                             inc1uding, but not limited to emails, text messages, pnotographs,
13                           audio files, call logs, address book entries, IP addresses, social
                             p.etwork ~ata, routes, location history, and other digital
14                           mformation.

15                    g.     The use of GPS devices by smugglers tends to generate evidence
                             that is stored on the GPS, mcluding, but not limited to address
16                           book entries, search history, user profiles and passwords, location
                             history, route contacts, saved addresses-tending to indicate who
17                           used or controlled the GPS device, and other digital information.
18
                9.    Based upon my training and experience as a TFO, and consultations with law
19
     II enforcement officers experienced in drug trafficking investigations, and all the facts and
20
     II opinions set forth in this affidavit, I know that cellular/satellite telephones can and often
21
          do contain electronic records, phone logs and contacts, voice and text communications, and
2211
     II data such as emails, text messages,        chats and chat logs from various third party
23
     II applications, photographs , audio files,   videos, and location data. I also know that GPS
24
     II devices can and often do contain electronic records and data such as contacts location data.
25
          This information can be stored within disks, memory cards, deleted data, remnant data,
2611
     slack      space, and temporary or permanent files contained on or in the cellular/satellite
2711
     11
          telephone and GPS device. Specifically, I know based upon my training, education, and
28

                                                     5
        Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.9 Page 9 of 15



 1 II experience investigating these conspiracies that searches of cellular/satellite telephones
 2 II and GPS devices yields evidence:
 3               a.     tending to identify attempts to transport cocaine or some other
                        controlled substance from South ana Central America to Mexico
 4                      and eventually into the United States;
 5
                 b.     tending to identify accounts, facilities, storage devices, and/or
 6                      services-such as email addresses, IP addresses, and phone
                        numbers- used to facilitate the transportation of cocaine or some
 7                      other controlled substance from South and Central America to
                        Mexico and eventually into the United States;
 8
                 C.     tending to identify co-conspirators, criminal associates, or others .
 9                      involved in the transportation of cocaine or some other controlled
                        substance from South and Central America to Mexico and
10                      eventually into the United States;
11               d.     tending to identify travel to or presence at locations involved in
                        the transportation of cocaine or some other controlled substance
12                      from South and Central America to Mexico and eventually into
                        the United States, such as pickup, transfer, and delivery locations,
13                      along with the refueling points throughout the smugglmg
                        venture;
14
15               e.     tending to identify the user of, or persons with control over or
                        access to, the target device; and/or
16
                 f.     tending to place in context, identify the creator or recipient of, or
17                      establish tlie time of creation or recei_pt of communications,
                        records, or data involved in the activities described above.
18
19         10.   In preparing this affidavit, I have conferred with other agents and law
20 II enforcement personnel who are experienced in the area of drug trafficking investigations,
21 II and the opinions stated here are shared by them. Further, I have personal knowledge of the
22 II following facts , or have them related to me by persons mentioned in this affidavit. This
23 II statement is made in support of an application for a warrant to search Target Devices that
24 are believed to contain evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b)
25 and Title 21 U.S.C. §§ 959, 963.
26 II      11.   Because this affidavit is being submitted for the limited purpose of
27 II establishing probable cause to obtain a search warrant, it does not contain all of the
28 II information known to federal agents regarding this investigation. Instead, it contains only

                                                 6
           Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.10 Page 10 of 15



 1 II those facts believed to be necessary to establish probable cause. In addition, information
 2 II contained in this affidavit is based upon reviews of official reports and records, upon
 3 II conversations with other Homeland Security Investigations Special Agents, and my
 4 II personal observations and knowledge. When the contents of documents or statements of
 5 II others are reported herein, they are reported in substance and in part unless otherwise
 6 11 indicated.
                                 FACTS SUPPORTING PROBABLE CAUSE
 7
                12.    On September 30, 2019, the U.S. Coast Guard Cutter (USCGC) Alert was
 8
 9
   II conducting routine patrol approximately 705 nautical miles south of Puerto Vallarta,
10
   II Mexico when a go-fast vessel (GFV) was detected that appeared to be dead-in-the-water
          (DIW). The USCGC Alert diverted to intercept and dispatched two Over the Horizon
11
     11   ( 0TH) vessels to intercept the GFV.
12
                13.    The OTHs traveled approximately 12 miles before they encountered the
13
14
   II GFV. Once on scene, one of the OTHs made contact with the GFV and identified
15
   II themselves as the USCG. The GFV was approximately thirty-feet in length, panga-style
16
   II vessel, with a blue hull and three outboard engines. The GFV originally had two visible
17
   II persons on board, and a third appeared following the 0TH identifying themselves as
18
   II USCG. The three outboard engines were all lifted out of the water, and the 0TH crew
19
   II observed a number of knives on the deck, fresh light blue paint in the interior part of the
     11
          vessel, and excessive rub marks on the left and right side of the vessel.
20
                14.    The boarding team (BT) from one 0TH made direct contact with the crew of
21
          the GFV, ensuring that they were in good health. The crew responded that they had little
2211
     II to no food and were running low on supplies, but no other health issues were
23
     II mentioned. The BT observed additional "rub marks" on both the right and left back portion
24
     11
          of the vessel, as well as multiple fuel drums and a make-shift antenna next to the helm.
25
                15.    The crew claimed to be from Ecuador and stated they departed Santa Rosa,
26
          Ecuador on September 16, 2019. The crew claimed that they had been out fishing and
2711
     11
          were very low on food, out of fuel, and had been disabled and were adrift for approximately
28

                                                      7
        Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.11 Page 11 of 15



 1 II three days. The BT only observed a couple fishing hooks that all appeared to be rusty, and
 2 II a net that was stored in the forward compartment.
 3 II       16.   The BT gathered the crew and their belongings, transferred them to the
 4 II waiting 0TH, and ultimately back to the USCGC Alert.
 5 II       17.   After the removal of the crew of the GFV, the BT then conducted an
 6 II IONSCAN and received positive results for cocaine. The BT also observed a large beacon
 7 II (GPS buoy) in plain view in the largest compartments. Members of the BT noticed that
 8 II the deck felt "springy," and sagged slightly at the centerline. The aft compartment held
 9 II several empty fuel cans and a make shift helm.
1O II       18.   The BT also noticed the main compartment appeared as though it had been
11 II repaired around each of the hull's frames that ran from port to starboard. A member of the
12 II BT noticed what appeared to be new fiberglass work along the frames where they came
13 II out of the deck. Each side of this area of the vessel had a different shade of blue paint
14 II unlike the rest of the interior of the GFV. This led the BT to believe that the GFV may
15 have contained a false deck.
16          19.   The BT drilled a small hole in the deck, and the drill bit came out coated with
17 II a white powdery substance. The BT conducted a field-test on the white powdery substance
18 II and received positive results for cocaine.
19 II       20.   Following the positive field-test, a more destructive search was begun. The
20 II BT began removing sections of the deck with power tools, revealing brown individually
21 II wrapped packages. The packages were removed from the deck of the GFV and placed into
22 II bags, and ultimately transferred to the USCGC Alert.
23 II       21.   The BT recovered seventy-four bales containing individual packages,
24 II resulting in an at-sea total weight of approximately 916 kilograms (2,147 pounds).
25 II       22.   On board the USCGC Alert, the detainees and non-drug evidence, consisting
26 II of two Garmin GPS units, a satellite phone, the GPS buoy, one cell phone, a code sheet,
2711 and several phone sim cards, were all processed and photographed. The crew were then
28

                                                   8
        Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.12 Page 12 of 15



 1 II identified as Victor Antonio CARABALI-Gracia, Carlos Rodolfo MERO-Bailon, and
 211 Marino Antonio LOPEZ-Pena.
 3          23.   The USCG Alert requested and was granted permission to sink the GFV as a
 4 11 hazard to navigation.
 5 II       24.   The USCGC personnel ultimately transported the three subjects, the bulk
 6 II cocaine, a representative sample of the cocaine which had been separated from the bulk
 7 II seizure by USCG crewmembers while onboard the USCGC Alert, and the additional seized
 8 II evidence to San Diego, CA, on October 16, 2019. The cutter was met at 8:00 a.m. by HSI
 9 II agents who took custody of the subjects, the bulk cocaine, the representative sample of
10 II cocaine, and the non-drug evidence.
11 II       25.   Upon taking custody of the three subjects, HSI agents separated miscellaneous
12 II personal property from the clothing of all three subjects. The clothing for all three subjects
13 II were laid out, searched, and photographed. The clothing was ultimately deemed hazardous
14 II due to contamination by a mixture of fuel and sea-water. The clothing was then discarded
15 II as material deemed a hazard cannot be retained. All three subjects consented to HSI agents
16 II discarding the hazardous clothing and were given the opportunity to tell agents what
17 II belongings they wanted retained as personal effects. All three subjects were provided pizza
18 II and other food and drink by the agents.
19 II       26.   Based on my experience investigating drug traffickers using go fast vessel and
20 II the particular investigation in this case, I believe that Victor Antonio CARABALI-Gracia,
21 II Carlos Rodolfo MERO-Bailon, and Marino Antonio LOPEZ-Pena likely used the Target
22 II Devices to coordinate the conspiracy to possess with intent to distribute controlled
23 II substances for the purpose of importation and distribution conspiracies, telephone contact
24 II with smugglers can begin several weeks or months before drugs are loaded into the go-fast
25 II vessel, and includes coordination on the pickup, transfer and delivery locations, along with
26 II the refueling points throughout the smuggling venture. I respectfully request permission to
2711 search Target Devices for data beginning on July 1, 2019, up to October 16, 2019.
28

                                                  9
           Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.13 Page 13 of 15



 1 II           27.    Based on my experience and training, consultation with other law
 2 II enforcement officers experienced in drug trafficking investigations, and all the facts and
 3 II opinions set forth in this affidavit, I believe that information relevant to the narcotics
 411 smuggling activities of Victor Antonio CARABALI-Gracia, Carlos Rodolfo MERO-
 5 II Bailon, and Marino Antonio LOPEZ-Pena, such as search history, user profiles and
 6 II passwords, location history, routes, contacts, saved addresses-tending to indicate who used
 7 II or controlled the cellular/satellite telephone and/or GPS device, and other digital
 8 II information are stored in the memory of Target Devices.
 9
                                             METHODOLOGY
10
                28.    It is not possible to determine, merely by knowing the cellular/satellite
11
          telephone or GPS device's make, model and serial number, the nature and types of services
1211
          to which the device is subscribed, and the nature of the data stored on the device. Cellular
13 11
          devices today can be simple cellular telephones and text message devices, can include
14   II
          cameras, can serve as personal digital assistants and have functions such as calendars and
15 11
          full address books and can be mini-computers allowing for electronic mail services, web
16   II
          services and rudimentary word processing.       An increasing number of cellular service
17   II
          providers now allow for their subscribers to access their device over the internet and
18   II
          remotely destroy all of the data contained on the device. For that reason, the device may
19 ..
          only be powered in a secure environment or, if possible, started in "flight mode" which
20   II
          disables access to the network. Unlike typical computers, many cellular telephones do not
21 ..
          have hard drives or hard drive equivalents and store information in volatile memory within
22   II
          the device or in memory cards inserted into the device. Current technology provides some
23 II
          solutions for acquiring some of the data stored in some cellular telephone models using
2411
          forensic hardware and software. Even if some of the stored information on the device may
25 ..
          be acquired forensically, not all of the data subject to seizure may be so acquired. For
26 II
          devices that are not subject to forensic data acquisition or that have potentially relevant
2711
     data stored that is not subiect to such acquisition, the examiner must inspect the device
28..                            J




                                                     10
        Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.14 Page 14 of 15



 1 II manually and record the process and the results using digital photography. This process is
 2 II time and labor intensive and may take weeks or longer.
 3 II       29.   Following the issuance of this warrant, I will collect the Target Devices and
 4 II subject them to analysis. All forensic analysis of the data contained within the telephone,
 5 II its memory cards, and other electronic devices will employ search protocols directed
 6 II exclusively to the identification and extraction of data within the scope of this warrant.
 7 II       30.   Based on the foregoing, identifying and extracting data subject to seizure
 8 II pursuant to this warrant may require a range of data analysis techniques, including manual
 9 II review, and, consequently, may take weeks or months. The personnel conducting the
10 II identification and extraction of data will complete the analysis within thirty (30) days,
11 II absent further application to this court.
12 II                                       CONCLUSION
13 II       31.   Based on all of the facts and circumstances described above, I believe that
14 II probable cause exists to conclude that Victor Antonio CARABALI-Gracia, Carlos Rodolfo
15 II MERO-Bailon, and Marino Antonio LOPEZ-Pena used Target Devices to facilitate the
16 II offense of importing cocaine. The Target Devices was likely used to facilitate the offense
17 II by transmitting and storing data, specifically that described in Attachment B, which
18 II constitutes evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b), Conspiracy
19 II to Possess with Intent to Distribute Cocaine On Board a Vessel Subject to the Jurisdiction
20 II of the United States, and Title 21 U.S.C. §§ 959, 963, Conspiracy to Distribute Controlled
21 II Substances for the Purpose of Importation into the United States. I also believe that
22 II probable cause exists to believe that evidence of illegal activity committed by Victor
23 II Antonio CARABALI-Gracia, Carlos Rodolfo MERO-Bailon, and Marino Antonio
2411 LOPEZ-Pena continues to exist on the Target Devices as described in Attachment A.
25 II
26 II
27 II
28 II

                                                  11
          Case 3:19-mj-04844-BLM Document 1 Filed 10/31/19 PageID.15 Page 15 of 15



 1            Therefore, I respectfully request that the Court issue this warrant.
 2            I swear the foregoing is true and correct to the best of m     owledge and belief.
 3
 4                                                               nseno
 5                                                      Task Force Officer
                                                        Homeland Securities Investigations
 6
 7 11 Subscribed and sworn to before me this ~day of October 2019.
 8
 9

10 II United   -1'Mffiltfl_t)l)l<!JoR
11   11      U.S. MAGISTRATE JUDGE
                  BARBARA L ·
12
              U.S. MAGIST r . .
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   12
